   Case 2:20-cv-00882-MHT-SRW Document 14 Filed 12/29/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CEDRIQUEZ McCAA,                   )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:20cv882-MHT
                                   )                (WO)
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )


                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The       United        States       Magistrate        Judge's

recommendation (doc. no. 9) is adopted.

    (2) The 28 U.S.C. § 2255 petition (doc. no. 2) is

dismissed for lack of jurisdiction because the required

permission to file a successive petition has not been

obtained from the Eleventh Circuit Court of Appeals.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this
   Case 2:20-cv-00882-MHT-SRW Document 14 Filed 12/29/20 Page 2 of 2




document   on    the   civil      docket   as   a   final     judgment

pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 29th day of December, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
